731 N.W.2d 771 (2007)
PRUDENTIAL PROPERTY & CASUALTY INSURANCE COMPANY, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Prudential Insurance Company, Plaintiff-Appellant,
v.
Department of Treasury, Defendant-Appellee.
Docket Nos. 132698, 132699. COA Nos. 260203, 260204.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the motion for leave to file brief amici curiae is GRANTED. The application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.